

117 HR 2172 IH: Closing the Law Enforcement Consent Loophole Act of 2021
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2172IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Ms. Speier (for herself, Mr. Joyce of Ohio, Ms. Lee of California, Ms. Norton, Mrs. Axne, Ms. Scanlon, Mr. Raskin, Mr. Espaillat, Mr. Langevin, Ms. Moore of Wisconsin, Mr. McGovern, Ms. Chu, Mr. Kilmer, Mr. Blumenauer, Mr. Gonzalez of Ohio, Ms. Adams, Ms. Eshoo, Ms. Velázquez, Mrs. Hayes, Mr. Meeks, Mr. San Nicolas, Mr. García of Illinois, Mr. Casten, Ms. Houlahan, and Mr. Katko) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit law enforcement officers from engaging in sexual activity with persons in custody, and for other purposes. 
1.Short titleThis Act may be cited as the Closing the Law Enforcement Consent Loophole Act of 2021. 2.Prohibition on engaging in sexual acts while acting under color of law (a)In generalSection 2243 of title 18, United States Code, is amended— 
(1)in the section heading, by adding at the end the following: or by any person acting under color of law; (2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; 
(3)by inserting after subsection (b) the following:  (c)Of an individual by any person acting under color of law (1)In generalWhoever, acting under color of law, knowingly engages in a sexual act with an individual who is under arrest, in detention, or otherwise in the actual custody of any Federal law enforcement officer, shall be fined under this title, imprisoned not more than 15 years, or both. 
(2)DefinitionIn this subsection, the term sexual act has the meaning given the term in section 2246.; and  (4)in subsection (d), as so redesignated, by adding at the end the following: 
 
(3)In a prosecution under subsection (c), it is not a defense that the other individual consented to the sexual act.. (b)DefinitionSection 2246 of title 18, United States Code, is amended— 
(1)in paragraph (5), by striking and at the end; (2)in paragraph (6), by striking the period at the end and inserting ; and; and 
(3)by inserting after paragraph (6) the following:  (7)the term Federal law enforcement officer has the meaning given the term in section 115.. 
(c)Clerical amendmentThe table of sections for chapter 109A of title 18, United States Code, is amended by amending the item related to section 2243 to read as follows:   2243. Sexual abuse of a minor or ward or by any person acting under color of law. . 3.Enactment of laws penalizing engaging in sexual acts while acting under color of law (a)In generalBeginning in the first fiscal year that begins after the date that is one year after the date of enactment of this Act, in the case of a State or unit of local government that does not have in effect a law described in subsection (b), if that State or unit of local government that would otherwise receive funds under the COPS grant program, that State or unit of local government shall not be eligible to receive such funds. In the case of a multi-jurisdictional or regional consortium, if any member of that consortium is a State or unit of local government that does not have in effect a law described in subsection (b), if that consortium would otherwise receive funds under the COPS grant program, that consortium shall not be eligible to receive such funds. 
(b)Description of lawA law described in this subsection is a law that— (1)makes it a criminal offense for any person acting under color of law of the State or unit of local government to engage in a sexual act with an individual who is under arrest, in detention, or otherwise in the actual custody of any law enforcement officer; and 
(2)prohibits a person charged with an offense described in paragraph (1) from asserting the consent of the other individual as a defense. (c)Reporting requirementA State or unit of local government that receives a grant under the COPS grant program shall submit to the Attorney General, on an annual basis, information on— 
(1)the number of reports made to law enforcement agencies in that State or unit of local government regarding persons engaging in a sexual act while acting under color of law during the previous year; and (2)the disposition of each case in which sexual misconduct by a person acting under color of law was reported during the previous year. 
4.Reports to Congress 
(a)Report by Attorney GeneralNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall submit to Congress a report containing— (1)the information required to be reported to the Attorney General under section 403(b); and 
(2)information on— (A)the number of reports made, during the previous year, to Federal law enforcement agencies regarding persons engaging in a sexual act while acting under color of law; and 
(B)the disposition of each case in which sexual misconduct by a person acting under color of law was reported. (b)Report by GAONot later than 1 year after the date of enactment of this Act, and each year thereafter, the Comptroller General of the United States shall submit to Congress a report on any violations of section 2243(c) of title 18, United States Code, as amended by section 402, committed during the 1-year period covered by the report.  
5.DefinitionIn this Act, the term sexual act has the meaning given the term in section 2246 of title 18, United States Code. 